DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites “the predetermined ratio of the largest signal magnitude among the signals detected in each channel.”  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. (WO 2017/175035; US 2019/0114004 is relied upon as a translation).
Regarding claim 1:
Lee discloses:
A touch input device (abstract) comprising: 
a pressure sensor detecting a pressure of touching a surface of the touch input device (paragraph 86, with many different later embodiments), 
wherein the pressure sensor includes a plurality of electrodes to form a plurality of channels (as in, e.g., Fig. 12c, paragraph 186), and 
the touch input device detects a magnitude of a pressure for a touch based on a change amount of an electrical characteristic detected in the each channel and an SNR improvement scaling factor assigned to each channel (paragraph 194). 
Regarding claim 10:
Lee discloses:
wherein the electrical characteristic is a capacitance, and the magnitude of the pressure for the touch is detected based on the sum of values obtained by multiplying a change amount of the capacitance detected in the each channel and the SNR improvement scaling factor assigned to the each channel by each other (abstract).
Regarding claim 11:
Lee discloses: 
wherein the electrical characteristic is the capacitance, and the magnitude of the pressure for the touch is detected based on the sum of values obtained by multiplying the change amount of the capacitance detected in the each channel, a sensitivity correction scaling factor previously assigned to the each channel and the SNR improvement scaling factor assigned to the each channel by each other (paragraph 198).
Regarding claim 12:
Lee discloses: 
wherein the sensitivity correction scaling factor assigned to the channel corresponding to a center of a display module is smaller than the sensitivity correction scaling factor assigned to the channel corresponding to an edge of the display module (paragraph 199). 
Regarding claim 13:
Lee discloses:
wherein the electrical characteristic is the capacitance, a volume change amount of the touch input device is estimated from the change amount of the capacitance detected in the each channel, and the magnitude of the pressure for the touch is detected based on the estimated volume change amount and the SNR improvement scaling factor assigned to the each channel (abstract, paragraph 201). 
Regarding claim 14:
Lee discloses:
wherein the magnitude of the pressure for the touch is detected based on the estimated volume change amount, the SNR improvement scaling factor assigned to the each channel, and a reference value corresponding to a predetermined touch position which is prestored (this could be the sensitivity correction factor discussed earlier; e.g., paragraph 199).
Regarding claim 15: 
Lee discloses:
wherein the volume change amount of the touch input device is estimated by calculating a distance change corresponding to the each channel from the change amount of the capacitance detected in the each channel (e.g., paragraph 95). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Phulwani et al. (US 2013/0257781)
Regarding claim 2:
Lee discloses:
wherein the SNR improvement scaling factor assigned to a channel in which N largest signals are detected among the signals detected in each channel is 1 (paragraph 223), and 
the SNR improvement scaling factor assigned to the remaining channels is 0 (paragraph 223).
Lee does not disclose:
“the SNR improvement scaling factor assigned to a channel in which N smallest signals are detected is -1”
Phulwani discloses:
the SNR improvement scaling factor assigned to a channel in which N smallest signals are detected is -1 (paragraph 39: “tracking the minimal value for each sensor pad…and then subtracting the lowest observed sensor pad level in a given observation from all other observed sensor pad levels”)
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee the elements taught by Phulwani.
The rationale is as follows:
Lee and Phulwani are directed to the same field of art.
Phulwani teaches a known improvement that can account for noise (paragraphs 29-30) in similar circumstances. One of ordinary skill could have applied this known improvement to the pressure sensor taught by Lee with predictable results.
As for the “N” smallest signals note that if N=1 than this is true.
Regarding claim 3:
Lee in view of Phulwani discloses:
wherein the SNR improvement scaling factor assigned to a channel in which N largest signals are detected among the signals detected in each channel is 1, the SNR improvement scaling factor assigned to a channel in which the smallest signal is detected is -N, and the SNR improvement scaling factor assigned to the remaining channels is 0 (as just discussed). 
Regarding claim 4:
Lee in view of Phulwani discloses:
wherein the SNR improvement scaling factor assigned to a channel in which a signal having a magnitude equal to or greater than a predetermined ratio of the largest signal magnitude among the signals detected in each channel is detected is 1 (Lee paragraph 233, where N can be 1), the SNR improvement scaling factor assigned to a channel in which N smallest signals are detected is -1 (taught by Phulwani as discussed above, where, e.g., N could be 1), and the SNR improvement scaling factor assigned to the remaining channels is 0 (Lee paragraph 233). 
Regarding claim 5:
Lee in view of Phulwani discloss:
wherein when the SNR improvement scaling factor assigned to the channel in which a signal having the magnitude equal to or greater than the predetermined ratio of the largest signal magnitude among the signals detected in each channel is detected is 1 and the number of channels in which the signal having the magnitude equal to or greater than the predetermined ratio is detected is N (Lee paragraph 233, where N could be 1), the SNR improvement scaling factor assigned to the channel in which the smallest signal is detected is –N (taught by Phulwani) and the SNR improvement scaling factor assigned to the remaining channels is 0 (Lee paragraph 233). 
Regarding claim 6:
Lee in view of Phulwani discloses:
a touch sensor detecting a touched position, wherein the SNR improvement scaling factor assigned to N channels closest to the touch position is 1 (Lee paragraph 235), the SNR improvement scaling factor assigned to the channel in which N smallest signals are detected is -1 (taught by Phulwani), and the SNR improvement scaling factor assigned to the remaining channels is 0 (Lee paragraph 235). 
Regarding claim 7:
Lee in view of Phulwani discloses:
further comprising: a touch sensor detecting a touched position, wherein the SNR improvement scaling factor assigned to N channels closest to the touch position is 1 (Lee paragraph 235), the SNR improvement scaling factor assigned to the channel in which smallest signals are detected is –N (taught by Phulwani; true, for example, if N=1), and the SNR improvement scaling factor assigned to the remaining channels is 0 (Lee paragraph 235). 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8:
The closest prior art of record, Lee in view of Phulwani (as applied to, e.g., claim 2 above), discloses some elements of this claim as discussed above. But Lee in view of Phulwani does not disclose wherein when the sum of the areas of the channels in which the N largest signals are detected is Amax, and the sum of the areas of the channels in which the N smallest signals are detected is Amin, the SNR improvement scaling factor assigned to the channel where the N smallest signals are detected is -Amax/Amin and the SNR improvement scaling factor assigned to the remaining channels is 0. Neither Lee nor Phulwani discusses correcting for the area in this way. Although by itself it might not be undone to process the area, to do so with respect to the largest and smallest signals, respectively, in this way is not taught by the prior art of record.
Reggarding claim 9:
This is similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deichmann et al. (US 2017/0131840); Lu et al. (US 2018/0267668); Pak (US 2007/0262969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694